Citation Nr: 9903945	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1976.

This case initially came before the Board of Veterans Appeals 
(Board) from a July 1992 decision by the VA RO that denied 
the veteran's claims for increased ratings for residuals of a 
low back injury (rated 40 percent) and residuals of a right 
shoulder injury (rated 20 percent).  The Board remanded both 
issues to the RO in May 1995.  In a July 1996 decision, the 
Board increased the rating for the low back disability to 60 
percent; and that issue is no longer on appeal.  In July 1996 
the Board again remanded the issue of an increase in the 20 
percent rating for the right shoulder disability.  The 
veteran has also appealed an October 1997 RO decision that 
denied a total compensation rating based on individual 
unemployability.


FINDINGS OF FACT

1.  The veteran's residuals of a right shoulder injury (major 
upper extremity) limit motion of the right arm to the 
shoulder level.

2.  The veteran is currently service-connected for residuals 
of a low back injury, rated 60 percent, and residuals of a 
right shoulder injury, rated 20 percent disabling; his 
combined disability rating is 70 percent. 

3.  The veteran has the equivalency of a high school 
education plus about two years of college; he has work 
experience in various jobs including as  a veterans service 
officer and benefits advisor; and he last worked in 1988.

4.  His service-connected disabilities preclude substantially 
gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a right shoulder injury have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).

2.  The requirements for a total compensation rating based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty from February 1956 to 
February 1976.  He retired from service based on 20 years of 
active duty.  His service records reflects he had the 
equivalency of a high school education (GED) and completed 
air traffic controller training.  Service medical records 
show low back and right shoulder injuries.  The veteran is 
right-handed.

Post-service records show the veteran completed two or more 
years of college education, and he worked as chief of 
security for a department store during 1976-1977, as a county 
tax collector during 1977-1981, and as a county veterans 
service officer for a number of years beginning in 1981.

The veteran was admitted to Cape Fear Valley Hospital in June 
1980 and underwent a resection of right distal clavicle and 
partial acromionectomy for impingement syndrome of the right 
shoulder.

In September 1981 the RO granted service connection for 
chronic lumbosacral strain with traumatic arthritis, and such 
was rated 10 percent.  In March 1982 the RO granted service 
connection for postoperative residuals of a right shoulder 
injury, and such was rated 20 percent.  The RO also increased 
the rating for the low back disability (described as 
lumbosacral strain with traumatic arthritis and degenerative 
disc disease) to 20 percent.

Medical records from 1983 and later show a cervical spine 
disability, including degenerative arthritis and disc 
disease, and such condition is not service connected.

In March 1984 the RO increased the rating for the low back 
disability to 40 percent.

VA and private examination and treatment records show 
continued treatment for medical conditions including low back 
pain from 1983 through 1987.  He was admitted to New Hanover 
Memorial Hospital in January 1987 for a myelogram and CT 
scan, which showed cervical and lumbar spondylosis.  He was 
readmitted to New Hanover Memorial Hospital in April 1987 for 
a cervical laminectomy.  In July 1987, his physician, William 
Parker, Jr. M.D., reported that the veteran had been under 
his care since December 1986 for neck, shoulder and back 
pain.  Dr. Parker indicated that veteran was admitted to New 
Hanover Memorial Hospital in April 1987 for a cervical 
laminectomy, and was advised that he could return to part-
time work in June 1987 and, if things went well, to full time 
work in July 1987.  

In October 1988 the Board denied service connection for a 
cervical spine disability.

Following continued neck complaints, the veteran was 
readmitted to New Hanover Memorial Hospital in October 1988 
for a diskectomy and anterior cervical fusion at C5-6, due to 
a ruptured disc; disc disease at other levels of the cervical 
spine was also noted.   Followup progress notes through 1989 
from Dr. Parker reflect the veteran had intractable neck 
pain.  In February 1991, Dr. Parker reported that the veteran 
continued to be symptomatic, and his back, hip, and leg pains 
were his primary problems.  Letters in 1991 from Dr. Parker 
to the North Carolina Department of Justice concern an 
apparent disability claim following a 1986 injury.  In August 
1991 Dr. Parker reported that there was nothing in the 
veteran's physical condition which would preclude him from 
carrying the job description of a "Veterans Affairs/Evening 
Coordinator."  Dr. Parker added that the veteran reported 
constant pain that could not be measured and that he (Dr. 
Parker) could not comment on how the pain would influence his 
job performance.  

A November 1991 VA medical consultation noted the veteran had 
worked as a county tax collector for 4 years after service 
and thereafter had worked as a veterans service officer and a 
veterans coordinator, and had not worked following the 
cervical spine surgery in 1988.  The diagnoses were 
degenerative disc disease, L5-S1; degenerative arthritis of 
the lumbosacral spine; and cervical spine operation, 
apparently for stenosis.

An April 1992 VA examination noted the veteran was well 
developed and obese.  He had limitation of motion of the 
lumbar spine to 50 degrees flexion, full extension, and 30 
degrees lateral bending with pain.  Straight leg raising was 
positive at 70 degrees, bilaterally, and deep tendon reflexes 
were bilaterally 2-plus at the knees and 1 plus at the 
ankles.  Light touch sensation was grossly intact, and 
strength was 5/5 in the lower extremities.  There was 
significant tenderness over the right shoulder.  Range of 
motion of the right shoulder was 80 degrees of flexion and 90 
degrees of abduction; internal and external rotation were to 
70 degrees; extension was to 60 degrees.  The diagnoses were 
chronic low back pain with significant degenerative joint 
disease and degenerative disc disease and radicular symptoms; 
and status post right acromioclavicular joint separation, 
status post distal clavicle resection, with radiographic 
evidence of calcific tendonitis.

At an RO hearing in December 1992, the veteran and his wife 
testified that his service-connected low back pain caused 
debilitating low back pain and weakness and numbness in both 
legs.  He added that his right shoulder condition was worse 
than reflected by his current rating.  

In August 1994 Dr. Parker reported the veteran complained of 
low back pain with radiation into the lower extremities, and 
neck and right shoulder pain going into the hand.  It was 
reported that the veteran had chronic headaches and 
difficulty turning his head from side to side.  Dr. Parker 
said the veteran had chronic lumbar and cervical spondylosis 
with radiculopathy, and continued to be symptomatic following 
neck surgery.  Dr. Parker added the veteran should not be 
involved in lifting over 5 -10 pounds on an intermittent 
basis, and that the veteran was unable to work overhead, 
could not do any bending, stooping or crawling, and could not 
tolerated prolonged sitting or standing in the same position.

In September 1994, James Dineen, M.D., evaluated the 
veteran's cervical spine disability for an insurance company.  
After reviewing the veteran's history from a document from 
Dr. Parker, and taking cervical spine X-rays, Dr. Dineen said 
that there was no way the veteran could work.  Dr. Dineen 
added that he learned that the veteran had a 45 percent 
disability on the basis of a low back and right shoulder 
disability, and that coupled with the findings of the neck 
disability would approximate a 75 percent impairment.  

Private work evaluation reports, dated in November and 
December 1994, relate that the veteran previously worked at a 
technical college; diagnoses included back and neck pain; Dr. 
Parker felt the veteran could not return to work; and the 
veteran was capable of no more than sedentary or light manual 
labor with certain restrictions.

A December 1995 VA orthopedic examination noted the history 
of the right shoulder disability.  On examination, the 
veteran had overhead motion of the right shoulder to 120 
degrees, and external rotation to 45 degrees.  His right 
shoulder was stable and he 5/5 strength in the right upper 
extremity.  He had limitation of motion of the lumbar spine 
of flexion to 45 degrees, extension to 10 degrees, and 
lateral flexion to 10 to 15 degrees, bilaterally, limited by 
pain.  There was no specific sensory abnormality or 
distribution.  Deep tendon reflexes were weak but symmetrical 
at the knees and ankles.  The diagnoses were status post 
cervical spine surgery for cervical stenosis with residual 
pain and degenerative joint disease; history of lumbar spinal 
stenosis and degenerative joint disease with limitation of 
motion; and plantar fasciitis.  

On a December 1995 VA neurological examination, the diagnosis 
was lumbar and cervical spondylosis with some radiculopathy, 
mainly manifested by pain in all 4 extremities.  The examiner 
reported that X-rays showed degenerative arthritis of the 
lumbar spine and cervical spine with a questionable C3-4 
disc.  EMG studies showed bilateral cervical and lumbar 
radiculopathy and right carpal tunnel syndrome.  

In July 1996, the Board increased the rating for the low back 
disability to 60 percent.

On a September 1996 VA examination, the veteran was described 
as well developed.  He had a fairly tender 3-inch scar over 
the superior aspect of the right shoulder.  There was no 
swelling, deformity, or crepitus of the right shoulder joint.  
Range of motion of the right shoulder was forward flexion and 
abduction to 45 degrees; internal rotation was normal.  Upper 
arm strength was normal, but forearm flexion and grip 
strength were 50 percent compared to the left.  The diagnosis 
was status post right shoulder injury with right upper 
extremity deficiencies.  

On a November 1996 VA orthopedic examination, it was reported 
that that the veteran had subjective decreased sensation in 
his right hand.  He reported he had a burning sensation in 
his right shoulder and pain at night and pain and weakness 
with any type of overhead activity.  Examination showed a 
well-healed scar over the anterior right shoulder.  He lacked 
80 degrees abduction and 30 degrees flexion.  He had 10 
degrees of internal and external rotation, and tenderness 
about the right shoulder.  He had pain on range of motion and 
positive impingement sign.  He had weakness of the rotator 
cuff.  X-rays showed the resected right distal clavicle.  The 
diagnosis was chronic right rotator cuff tendonitis secondary 
to a fractured clavicle sustained on active duty.

In August 1997 a copy of the veteran's file with the Social 
Security Administration (SSA) was received.  These records 
contain decisions that reflect that the SSA has held that the 
veteran has been disabled for employment since October 1988 
due to neck and low back disorders.  Included with the SSA 
medical records was a January 1997 referral to a medical 
consultant, Charles Burkhart, M.D.  The referral notes that 
the veteran had been disabled since October 1988 secondary to 
cervical stenosis secondary to degenerative changes, causing 
severe neck pain radiating into the right shoulder, with 
muscle spasms.  The referral also noted that the veteran had 
degenerative arthritis in the lower lumbar spine causing 
right leg pain, and cites previous VA examination reports.  
In response to the referral Dr. Burkhart agreed that the 
veteran did not show medical improvement.  The January 1997 
SSA decision, which continued disability benefits, lists the 
primary diagnosis as discogenic and degenerative diseases of 
the back; the secondary diagnosis was effects of 
musculoskeletal connective tissue injuries.

On a September 1997 VA orthopedic examination, the veteran 
reported he was experiencing constant right shoulder pain and 
paresthesia of the right hand.  He reported flare-ups of 
shoulder pain relieved by medication or reduced activity.  He 
reported he had been unemployed since 1988 following cervical 
spine surgery.  Physical examination showed he had a well-
healed surgical incision over the right acromioclavicular 
joint with tenderness to palpation over the incision.  There 
was no evidence of atrophy of the right shoulder musculature 
and the veteran was able to carry out active range of motion 
with minimal pain.  There was limitation of motion of 
abduction and flexion to 90 degrees, extension to 30 degrees, 
internal and external rotation to 60 degrees, and adduction 
to 30 degrees.  There was no measurable atrophy of either arm 
or forearm.  There was diminished sensation to touch in the 
right thumb, index, and middle fingers.  X-rays showed 
postoperative changes about the right acromioclavicular 
joint.  The diagnosis was recurrent right shoulder pain 
following an arthroplasty of the right acromioclavicular 
joint.  The examiner said he was unable to comment on the 
veteran's disability except at the time of examination.

In various written statements the veteran has clarified that 
he last worked in October 1988 as a Night Director-VA 
Coordinator at a community college. 

II. Analysis

The veteran's claim for an increased rating for his service-
connected right shoulder disability and a total compensation 
rating based on individual unemployability are well grounded; 
meaning plausible.  The RO has properly developed the 
evidence and the VA's duty to assist is satisfied.  38 
U.S.C.A. § 5107(a).




A.  Increased Rating for a Right Shoulder Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is right-handed, and his right shoulder 
disability involves the major upper extremity.  The 
disability is rated under 38 C.F.R. § 4.71a, Code 5201, which 
provides that limitation of arm motion of the major extremity 
is rated 20 percent when limited at the shoulder level; a 30 
percent rating is assigned when limited to a point midway 
between the side and shoulder level.  When rating under Code 
5201, the effects of pain during use and flare-ups must be 
considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

At an April 1992 VA examination, the right arm could be 
abducted to 90 degrees, which is at the shoulder level.  At a 
December 1995 examination, the right arm could be raised to 
120 degrees, which is above the shoulder level.  A September 
1996 examination noted right arm abduction to 45 degrees, 
being midway between the side and shoulder level.  At a 
November 1996 examination, the veteran reportedly lacked 80 
degrees of abduction, and since normal abduction is to 180 
degrees (38 C.F.R. § 4.71, Plate I), this means he had 
abduction to 100 degrees, which is above the shoulder level.  
The most recent VA examination in September 1997 showed right 
arm motion is limited at the shoulder level; he had both 
abduction and flexion to 90 degrees, which is exactly at the 
shoulder level.

The weight of the evidence shows the right shoulder 
disability limits motion of the arm to the shoulder level, 
and such supports the current 20 percent rating under Code 
5201.  The record does not show that the veteran has any 
additional loss of motion due to pain on use or during flare-
ups, at least not to the extent that right arm motion is 
limited to a point midway between the side and shoulder 
level, as required for the next higher rating of 30 percent.

The preponderance of the evidence is against an increased 
rating for this disability.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  A Total Compensation Rating Based on Individual 
Unemployability 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

The veteran is currently service-connected for residuals of a 
low back injury, rated 60 percent, and residuals of a right 
shoulder injury, rated 20 percent disabling; his combined 
disability rating is 70 percent.  38 C.F.R. § 4.25.  
Therefore, he meets the percentage requirements of 38 C.F.R. 
§ 4.16(a), for consideration for a total unemployability 
rating on a schedular basis, and the determinative issue 
becomes whether the veteran is unemployable due to service-
connected disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id.  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Medical records from recent years disclose ongoing treatment 
for service-connected and non-service-connected disorders.  
The veteran has chronic non-service-connected disabilities, 
particularly a cervical spine disorder, which may not be 
considered in support of the claim for a total compensation 
rating based on individual unemployability rating.  38 C.F.R. 
§§ 4.14, 4.19.

The veteran's education includes about two years of college, 
and his post-service employment experience includes various 
jobs such as veterans service officer and benefits advisor.  
He last worked in 1988 and reportedly stopped work due to the 
non-service-connected cervical spine disability.  He has been 
awarded SSA disability benefits based on a combination of 
both service-connected low back and 
non-service-connected cervical spine disorders.  

The medical evidence tends to show that the service-connected 
low back and right shoulder disabilities (with a combined 70 
percent rating) limit possible employment to sedentary and 
light manual labor jobs, and even then only with such 
restrictions that the veteran might not be able to sustain 
substantially gainful employment (i.e., more than marginal 
employment, or employment that provides a living wage).  
38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet.App. 356 
(1991).  While there is evidence showing that non-service-
connected disabilities also hinder employability, the Board 
finds the evidence is approximately balanced as to whether 
the service-connected conditions alone prevent substantially 
gainful employment.  Under such circumstances, the veteran is 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  The Board concludes that the criteria for a 
total compensation rating based on individual unemployability 
are met, and this benefit is granted.  






ORDER

An increased rating for a right shoulder disability is 
denied.

A total compensation rating based on individual 
unemployability is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 12 -


